EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Original Claim 3: Line 4
In line 4, Replace “a device” with --the device--
Original Claim 18: Line 4
In line 4, Replace “a device” with --the device--

Allowable Subject Matter
Claims 1-12 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 16,  the prior art of record does not disclose e) a signal generator configured to generate a first signal when the ratio (P.sub.total production/P.sub.total consumption) is above the first predetermined value, wherein the first signal 1) causes an electrical appliance in one of the households to turn on; and/or 2) notifies that there is a net electrical power production in the group of households; a second signal when the ratio (P.sub.total production/P.sub.total consumption) is below the second predetermined value, wherein the second signal 1) causes an electrical appliance in one of the households to turn off; and/or 2) notifies that there is a net electrical power consumption in the group of households.
 	Regarding claims 6 and 21, the prior art of record does not disclose e) in case the ratio (P.sub.total production/P.sub.total consumption) is above the first predetermined value, generating a first signal which 1) causes an electrical appliance in one of the households to turn on; and/or 2) notifies that there is a net electrical power production in the group of households; thereafter f) in case the ratio (P.sub.total production/P.sub.total consumption) is below the second predetermined value, generating a second signal which 1) causes an electrical appliance one of the households to turn off; and/or 2) notifies that there is a net electrical power consumption in the group of households; thereafter g) repeating the sequence a)-f) at least once.
 	Regarding claims 25 and 26, the prior art of record does not disclose e) a signal generator configured to generate a first signal when the ratio (E.sub.total production/E.sub.total consumption) is above the first predetermined value, wherein the first signal 1) causes an electrical appliance in one of the households to turn on; and/or 2) notifies that there is a net electrical energy production in the group of households; a second signal when the ratio (E.sub.total production/E.sub.total consumption) is below the second predetermined value, wherein the second signal 1) causes an electrical appliance in one of the households to turn off; and/or 2) notifies that there is a net electrical energy consumption in the group of households. The allowability, at least in part, resides in these facts.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CKMarch 9, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116